DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on September 15, 2022.  Claims 1-3, 5-10, and 12-16 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20210360725 A1) (hereinafter Tang) in view of YANG et al. (US 20190246306 A1) (hereinafter Yang).

Regarding claim 1, Tang discloses a method for a user equipment (UE) to perform sidelink communication (FIG. 2 and FIG. 4), the method comprising:
performing the sidelink communication based on a first sidelink technology, wherein the first sidelink technology is one among Evolved Universal Terrestrial Radio Access (E- UTRA) Vehicle-to-everything (V2X) sidelink and New Radio (NR) V2X sidelink(FIG. 4, par. 0114, “The UE establishes the first SL, the V2X SL 410… At time 411, V2X SL 410 is the LTE V2X… LTE V2X sidelink and NR V2X sidelink”);
switching sidelink technology for the sidelink communication from the first sidelink technology to a second sidelink technology, wherein the second sidelink technology is one other than the first among the E-UTRA V2X sidelink and the NR V2X sidelink (FIG. 4, par. 0114, “At step 401, the UE detects the SL switch. In one embodiment, the SL switches from the LTE V2X to the NR V2X. In another embodiment, the SL switches from the NR V2X to the LTE V2X..”);
performing the sidelink communication based on the second sidelink technology (FIG. 4, par. 0114, “At time 413 and 414, V2X SL 410 successfully operates with NR V2X.”); and
performing communication with a base station, based on the NR sidelink technology(FIG. 4, par. 0114, “The UE also establishes a Uu link. The Uu link can be a NR Uu link 420 and/or LTE Uu link 440. The NR Uu link 420 has exemplary DL transmission slots of 421-425, and UL transmission slots of 431-435.”),
wherein interruption for the communication with the base station is applied to a pre- configured number of NR slots for the communication with the base station, during the switching between the first sidelink technology to the second sidelink technology is performed (see Fig. 2 for number of slots, par. 0023, 0024, “At step 202, the UE performs the interruption procedure and allows the NR Uu link 220 to stop transmission or reception for a preconfigured period 251… the preconfigured period is configured based on a slot configuration of the first SL, which changes the synchronization source. The UE is allowed an interruption of up to the duration shown in table 270 on the serving cell(s) during the RRC reconfiguration procedure that includes the V2X sidelink communication configuration setup and release. Table 270 illustrates an exemplary configuration for the interruption period. The number of slots allowing the transmission or reception to be stopped is based on the numerology configuration, in particular, the NR slot length. This interruption is for both uplink and downlink of the serving cell(s)”; par. 0113, “the interruption procedure is to prohibit the UE change synchronization source of the NR V2X link to a gNB.”, par. 0042, “When a V2X sidelink UE supports both eNB and gNB, the interruption shall occur after UE Uu link receiving the handover command on the old physical downlink shared channel (PDSCH) and before UE sending the new physical random-access channel (PRACH) when UE synchronization source changes from gNB to eNB or eNB to gNB”).
However, Tang fails to explicitly disclose wherein interruption for the communication with the base station is applied to a pre-configured number of NR slot according to Subcarrier Spacing (SCS) for the communication with the base station.
In the same field of endeavor, Yang discloses wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots according to Subcarrier Spacing (SCS) for the communication with the base station (par. 0009, “transmitting/receiving signals by a terminal supporting E-UTRA (Evolved Universal Terrestrial Radio Access)-NR (New Radio) Dual Connectivity (EN-DC). The method comprises determining a number of interrupted slots; and transmitting or receiving the signals based on the number of interrupted slots, wherein the signals are not transmitted or received during the interrupted slots, wherein the number of interrupted slots is determined based on subcarrier spacing (SCS) of cell supporting the NR”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of interrupted slots based on subcarrier spacing (SCS) as taught by Yang to the interruption length based on number of slot  as disclosed by Tang for purpose of determining the number of interrupted slots based on subcarrier spacing (SCS).
Regarding claim 2, as applied to claim 1 above, Tang discloses wherein the pre-configured number of the NR slots is 2 NR slots (FIG. 2, table 270 for number slots = 2).
 Yang, further discloses wherein the pre-configured number of the NR slots, based on that the SCS for the communication with the base station is 15kHz, wherein the pre-configured number of the NR slots, based on that the SCS for the communication with the base station is 30kHz, and wherein the pre-configured number of the NR slots, based on that the SCS for the communication with the base station is 60kHz (par. 0097, “NR subcarrier spacing (SCS) of 15 kHz, 30 kHz and 60 kHz as FIG. 2-1.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of interrupted slots based on subcarrier spacing (SCS) as taught by Yang to the interruption length based on number of slot  as disclosed by Tang for purpose of determining the number of interrupted slots based on subcarrier spacing (SCS).
Regarding claim 3, as applied to claim 1 above, Tang discloses wherein the pre-configured number of the NR slot is 2 NR slots (FIG. 2, table 270 for number slots = 2).
 Yang, further discloses the pre-configured number of the NR slots is based on that the SCS for the communication with the base station is 120kHz(par. 0134, “SMTC window duration=3 ms and NW configures same offset for MG and SMTC for NR subcarrier spacing (SCS) of 15 kHz, 30 kHz, 60 kHz and 120 kHz.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of interrupted slots based on subcarrier spacing (SCS) as taught by Yang to the interruption length based on number of slot  as disclosed by Tang for purpose of determining the number of interrupted slots based on subcarrier spacing (SCS).
Regarding claim 5, as applied to claim 1 above, Tang discloses wherein the UE performs switching from the first sidelink technology to the second sidelink technology based on a Time Division Multiplexing manner (TDM-ed manner) (see FIG. 4 discloses switching from LTE V2X to NR V2X is based on TDM manner).
Regarding claim 6, as applied to claim 1 above, Tang discloses wherein the interruption is applied to both downlink communication and uplink communication with the base station (FIG. 4, par. 0114 for DL 422, 423 and UL 432 and 433 of NR UU 420, “When the UE capable of switching between LTE V2X sidelink and NR V2X sidelink, the UE is allowed an interruption to the NR Uu link of up to the duration 450 and/or 451 on the serving cell(s) during the LTE V2X sidelink and NR V2X sidelink switch.”).
Regarding claim 8, Tang discloses a user equipment (UE) that performs sidelink communication (FIG. 1, par. 0020-0022 for any of user equipments (UEs) 111, 112, 113, 114, or 115), the UE comprising:
at least one processor; and at least one memory for storing instructions and operably electrically connectable with the at least one processor, wherein the operation performed based on the instructions being executed by the at least one processor (par. 0022, “Processor 162 processes the received baseband signals and invokes different functional modules to perform features in the UE 112. Memory 161 stores program instructions and data 164 to control the operations of the UE 112”) comprises:
performing the sidelink communication based on a first sidelink technology, wherein the first sidelink technology is one among Evolved Universal Terrestrial Radio Access (E- UTRA) Vehicle-to-everything (V2X) sidelink and New Radio (NR) V2X sidelink (FIG. 4, par. 0114, “The UE establishes the first SL, the V2X SL 410… At time 411, V2X SL 410 is the LTE V2X… LTE V2X sidelink and NR V2X sidelink”);
switching sidelink technology for the sidelink communication from the first sidelink technology to a second sidelink technology, wherein the second sidelink technology is one other than the first sidelink technology among the E-UTRA V2X sidelink and the NR V2X sidelink(FIG. 4, par. 0114, “At step 401, the UE detects the SL switch. In one embodiment, the SL switches from the LTE V2X to the NR V2X. In another embodiment, the SL switches from the NR V2X to the LTE V2X..”);
performing the sidelink communication based on the second sidelink technology (FIG. 4, par. 0114, “At time 413 and 414, V2X SL 410 successfully operates with NR V2X.”); and
performing communication based on the NR with a base station based on NR technology (FIG. 4, par. 0114, “The UE also establishes a Uu link. The Uu link can be a NR Uu link 420 and/or LTE Uu link 440. The NR Uu link 420 has exemplary DL transmission slots of 421-425, and UL transmission slots of 431-435.”), 
wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots for the communication with the base station, during the switching between the first sidelink technology to the second sidelink technology is performed (see Fig. 2 for number of slots, par. 0023, 0024, “At step 202, the UE performs the interruption procedure and allows the NR Uu link 220 to stop transmission or reception for a preconfigured period 251… the preconfigured period is configured based on a slot configuration of the first SL, which changes the synchronization source. The UE is allowed an interruption of up to the duration shown in table 270 on the serving cell(s) during the RRC reconfiguration procedure that includes the V2X sidelink communication configuration setup and release. Table 270 illustrates an exemplary configuration for the interruption period. The number of slots allowing the transmission or reception to be stopped is based on the numerology configuration, in particular, the NR slot length. This interruption is for both uplink and downlink of the serving cell(s)”; par. 0113, “the interruption procedure is to prohibit the UE change synchronization source of the NR V2X link to a gNB.”, par. 0042, “When a V2X sidelink UE supports both eNB and gNB, the interruption shall occur after UE Uu link receiving the handover command on the old physical downlink shared channel (PDSCH) and before UE sending the new physical random-access channel (PRACH) when UE synchronization source changes from gNB to eNB or eNB to gNB”).
However, Tang fails to explicitly disclose wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots according to Subcarrier Spacing (SCS) for the communication with the base station.
In the same field of endeavor, Yang discloses wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots according to Subcarrier Spacing (SCS) for the communication with the base station (par. 0009, “transmitting/receiving signals by a terminal supporting E-UTRA (Evolved Universal Terrestrial Radio Access)-NR (New Radio) Dual Connectivity (EN-DC). The method comprises determining a number of interrupted slots; and transmitting or receiving the signals based on the number of interrupted slots, wherein the signals are not transmitted or received during the interrupted slots, wherein the number of interrupted slots is determined based on subcarrier spacing (SCS) of cell supporting the NR”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of interrupted slots based on subcarrier spacing (SCS) as taught by Yang to the interruption length based on number of slot  as disclosed by Tang for purpose of determining the number of interrupted slots based on subcarrier spacing (SCS).
Regarding claim 9, as applied to claim 8 above, the claimed limitations are rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 10, as applied to claim 8 above, the claimed limitations are rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 12, as applied to claim 8 above, the claimed limitations are rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 13, as applied to claim 8 above, the claimed limitations are rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 15, as applied to claim 8 above, Tang discloses wherein the UE is an autonomous driving device communicating with at least one of a mobile terminal, a network and an autonomous driving vehicle other than the UE (FIG. 1, par. 0017, “Mobile devices on vehicles, such as mobile devices 113, 114, and 115, also have sidelink capabilities”).
Regarding claim 16, Tang discloses an apparatus in mobile communication (FIG. 1, par. 0020-0022 for any of user equipments (UEs) 111, 112, 113, 114, or 115), the apparatus comprising:
at least one processor; and at least one memory for storing instructions and operably electrically connectable with the at least one processor, wherein the operation performed based on the instructions being executed by the at least one processor  (par. 0022, “Processor 162 processes the received baseband signals and invokes different functional modules to perform features in the UE 112. Memory 161 stores program instructions and data 164 to control the operations of the UE 112”) comprises:
performing the sidelink communication based on a first sidelink technology, wherein the first sidelink technology is one among Evolved Universal Terrestrial Radio Access (E- UTRA) Vehicle-to-everything (V2X) sidelink and New Radio (NR) V2X sidelink (FIG. 4, par. 0114, “The UE establishes the first SL, the V2X SL 410… At time 411, V2X SL 410 is the LTE V2X… LTE V2X sidelink and NR V2X sidelink”);
switching sidelink technology for the sidelink communication from the first sidelink technology to a second sidelink technology, wherein the second sidelink technology is one other than the first sidelink technology among the E-UTRA V2X sidelink and the NR V2X sidelink(FIG. 4, par. 0114, “At step 401, the UE detects the SL switch. In one embodiment, the SL switches from the LTE V2X to the NR V2X. In another embodiment, the SL switches from the NR V2X to the LTE V2X..”);
performing the sidelink communication based on the second sidelink technology (FIG. 4, par. 0114, “At time 413 and 414, V2X SL 410 successfully operates with NR V2X.”); and
performing communication based on the NR with a base station based on NR technology (FIG. 4, par. 0114, “The UE also establishes a Uu link. The Uu link can be a NR Uu link 420 and/or LTE Uu link 440. The NR Uu link 420 has exemplary DL transmission slots of 421-425, and UL transmission slots of 431-435.”), 
wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots for the communication with the base station, during the switching between the first sidelink technology to the second sidelink technology is performed (see Fig. 2 for number of slots, par. 0023, 0024, “At step 202, the UE performs the interruption procedure and allows the NR Uu link 220 to stop transmission or reception for a preconfigured period 251… the preconfigured period is configured based on a slot configuration of the first SL, which changes the synchronization source. The UE is allowed an interruption of up to the duration shown in table 270 on the serving cell(s) during the RRC reconfiguration procedure that includes the V2X sidelink communication configuration setup and release. Table 270 illustrates an exemplary configuration for the interruption period. The number of slots allowing the transmission or reception to be stopped is based on the numerology configuration, in particular, the NR slot length. This interruption is for both uplink and downlink of the serving cell(s)”; par. 0113, “the interruption procedure is to prohibit the UE change synchronization source of the NR V2X link to a gNB.”, par. 0042, “When a V2X sidelink UE supports both eNB and gNB, the interruption shall occur after UE Uu link receiving the handover command on the old physical downlink shared channel (PDSCH) and before UE sending the new physical random-access channel (PRACH) when UE synchronization source changes from gNB to eNB or eNB to gNB”).
However, Tang fails to explicitly disclose wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots according to Subcarrier Spacing (SCS) for the communication with the base station.
In the same field of endeavor, Yang discloses wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots according to Subcarrier Spacing (SCS) for the communication with the base station (par. 0009, “transmitting/receiving signals by a terminal supporting E-UTRA (Evolved Universal Terrestrial Radio Access)-NR (New Radio) Dual Connectivity (EN-DC). The method comprises determining a number of interrupted slots; and transmitting or receiving the signals based on the number of interrupted slots, wherein the signals are not transmitted or received during the interrupted slots, wherein the number of interrupted slots is determined based on subcarrier spacing (SCS) of cell supporting the NR”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of interrupted slots based on subcarrier spacing (SCS) as taught by Yang to the interruption length based on number of slot  as disclosed by Tang for purpose of determining the number of interrupted slots based on subcarrier spacing (SCS).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Tang  in view of Yang, as applied to claims 1 above, and further in view of KAZMI (US 20160302228 A1) (hereinafter Kazmi).

Regarding claim 7, as applied to claim 1 above, Tang as modified by Yang discloses the claimed invention except wherein the switching from the first sidelink technology to the second sidelink technology is limited so that a probability of missing Acknowledgement (ACK)/Non- Acknowledgement (NACK) in communication with the base station becomes equal to or less than 0.5%.
Nevertheless, Kazmi discloses an interruption probability of missing Acknowledgement (ACK)/Non- Acknowledgement (NACK) in communication with the base station becomes equal to or less than 0.5% (par. 0111, “The determined level of the serving cell performance may correspond to interruption impact measure, e.g., certain packet loss rate or serving cell interruption probability of missed at least one of ACK and NACK signalling. For example, network node 12 including both second and third network nodes may configure the measurement cycles for the respective SCCs that would ensure that the serving cell interruption probability of missed at least one of ACK and NACK for PCell and/or SCells is below or equal to a certain threshold, i.e., determined level, such as not larger than 0.5%.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and apply the threshold of  0.5% of a serving cell interruption probability of missed at least one of ACK and NACK signalling as taught by Kazmi to the interruption detecting and handling due to the switching between the LTE V2X sidelink and the NR V2X sidelink wherein the UE is allowed an interruption to the NR Uu link as disclosed by Tang as modified by Yang for purpose of ensuring that the serving cell interruption probability of missed at least one of ACK and NACK for PCell and/or SCells is below 0.5%.
Regarding claim 14, as applied to claim 8 above, the claimed limitations are rejected for the same reason(s) as set forth claim 7 above.
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
On page 9 of the Applicant’s remarks, Applicant asserts, “Tang is not prior art. The instant application claims priority to Korean Application No. 10-2020-0060786, filed on May 21, 2020. On April 12, 2022, Applicants submitted an English translation of the foreign priority document Korean Application No. 10-2020-0060786 and a statement certifying the translation in order to perfect Applicants' foreign priority claim.  See MPEP § 2152.06(C); 37 C.F.R. § 1.55(g)(3)-(4). The prior art date for the disclosure relied on by the Examiner in Tang is May 6, 2021 (disclosure of CN2021104895966), which is after the foreign priority date of Korean Application No. 10-2020-0060786. Therefore, Applicants believe Tang fails to qualify as prior art.” Examiner respectfully disagrees. Examiner relies on prior art date for the disclosure Tang is May 14, 2020 (Continuation of application No. PCT/CN2020/009031). WO 2021226949 A1 is WIPO application of PCT/CN2020/009031 (see attached Notice of References Cited).
On page 9 of the Applicant’s remarks, Applicant argues, “even if Tang is prior art, it fails to teach the above- noted features of the claims. Specifically, the Examiner argued that Tang, Fig. 2 and 11[0023]-[0024] teaches the above-noted interruption feature as it was previously claimed. However, this disclosure from Tang merely discloses interruption due to a change of synchronization source. Tang does not appear to disclose interruption on NR communication due to switching between two different sidelink technologies. Accordingly, Applicants submit that Tang is silent regarding interruption for the communication with the base station is applied to pre-configured number of NR slot according to SCS for the communication with the base station, during the switching between the first sidelink technology to the second sidelink technology is performed.” Examiner respectfully disagrees. Tang clearly (on paragraph [0114]) discloses, “At step 401, the UE detects the SL switch. In one embodiment, the SL switches from the LTE V2X to the NR V2X. In another embodiment, the SL switches from the NR V2X to the LTE V2X.” Paragraphs [0023]-[0024] of Tang discloses, claimed, “wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots for the communication with the base station, during the switching between the first sidelink technology to the second sidelink technology is performed”; and Yang (in paragraph [0009]) discloses, “wherein interruption for the communication with the base station is applied to a pre-configured number of NR slots according to Subcarrier Spacing (SCS) for the communication with the base station”. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the number of interrupted slots based on subcarrier spacing (SCS) as taught by Yang to the interruption length based on number of slot  as disclosed by Tang for purpose of determining the number of interrupted slots based on subcarrier spacing (SCS).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with regards to dependent claims 7 and 14 are based on the deficiency of the references to support the limitations of independent claims 1 and 8. The arguments are respectfully traversed for the same reason(s) as stated above for rejections of claims 1 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
TANG (WO 2021226949 A1) disclose METHODS AND APPARATUS OF INTERRUPTION FOR V2X COMMUNICATION.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642